ORDER PER CURIAM: Cassandra Johnston appeals her conviction following a jury .trial for voluntary manslaughter -and armed criminal action. She argues in three points on appeal that the Boone County trial court erred. First, Johnston argues the trial court erred in excluding testimony. Second, she argues the trial court erred in refusing to give a proffered jury instruction. Third, Johnston says insufficient evidence exists to support her conviction. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).